DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 11-26 (directed to a human transported weapon system) in the reply filed on 20 April 2022 is acknowledged.  New claims 27-32 are withdrawn from consideration as they are drawn to a method, not the elected human transported weapon system.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Further clarification and/or amendment is necessary in order to achieve compliance with this section, however in an effort to maintain compact prosecution the Examiner has considered the merits of the claims against the prior art based on a broadest reasonable interpretation consistent with the Applicant’s specification. Claims that are not currently indicated as being unpatentable with respect to the art in this action may be later rejected in a final action based on how the claims are amended to remedy the issues presented in this section.
In claims 11 and 19, the claim is considered to be indefinite because they fail to cite any structural elements associated with the various subsystem limitations cited as part of the human transported weapon. Despite being claimed in an apparatus claim the computation subsystem and firing subsystem lack structural definitions and, as a result, what the claim actually considers to be capable of performing the claimed functionality is indefinite.  Applicant should note that claims 12-19 and 20-26 are held as indefinite because of their dependency from claim 11 and 19.  
In claim 16 and 25, the claim is considered to be indefinite because they fail to cite any structural elements associated with the various subsystem limitations cited as part of the human transported weapon. Despite being claimed in an apparatus claim the loading subsystem lack structural definitions and, as a result, what the claim actually considers to be capable of performing the claimed functionality is indefinite.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-14, 16-23 and 26 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Herskowitz et al (US 2021/0140733) [hereinafter Herskowitz].
Regarding claims 11 and 19, Herskowitz discloses a human transported weapon, comprising: a human transported weapon system 100 (clearly seen in Fig. 1a); 
a computational subsystem 150 (Fig. 1a; Par. 0046) providing, for: acquiring target data from sensors for an acquired target from at least one, up to a plurality, of different said targets available to select from, and, recognizing a type of target as one of human and non-human for each said acquired target (Par. 0043), responsive to analyzing the target data, and choosing a selected target from the acquired targets (Par. 0046, 0058-0065) ; and, 
a firing subsystem 170, controlling firing of a munition at the selected target (Par. 0067).
Regarding claim 12, 20 and 21, Herskowitz further discloses wherein the controlling firing of the munition at the selected target is enabled and fired when the selected target is non-human; and, wherein the controlling firing of a munition at the selected target is prevented and is inhibited when the selected target is human (Par. 0016; 0043; 0046; 0058-0065).  
Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Herskowitz is capable of perform the intended use depending on what a user identifies as targets.
Regarding claim 13, 22 and 23, Herskowitz further discloses wherein the computational subsystem is a neural network that provides for target selection in the area of sighting (Par. 0060).

Regarding claims 14, Herskowitz further discloses wherein the neural network tracks the selected target (Par. 0069).
Regarding claim 16, Herskowitz further discloses a loading subsystem, for loading and chambering the selected type of the munitions for firing, prior to the firing of the munition (Fig. 1 A; weapon clearly has magazine well for a magazine comprising ammunition; which can be reasonably and broadly constued as a loading subsystem).
Regarding claim 17 and 26, Herskowitz further discloses wherein the sensors provide multiple types of imaging to sense through environment (Par. 0032).
Regarding claim 18, Herskowitz further discloses wherein the types of targets are comprised of one of human, animal, and non-living (Par. 0043; 0046, 0058-0065).
Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 19, Herskowitz discloses a human transported weapon apparatus, comprising: a human transported weapon; Sensors providing target data from one to a plurality of targets in an area of sighting; a computational subsystem, responsive to the target data, that determines which of the targets are available targets to select from; targeting logic that chooses a selected target from the available targets; recognition logic, for recognizing a type of target as one of human and non-human for each said acquired target, responsive to analyzing the target data to provide recognition of each said acquired target; and, a firing subsystem, controlling firing of a munition through the human transported weapon and at the selected target.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herskowitz in view of Beckamn (US 2019/0316878)
Regarding claim 15, 24 and 25, Herskowitz does not discloses wherein the neural network provides for selection of a type of the munitions to be fired at the selected target, based on what type of target the selected target is.
Beckman teaches an analogous device with a computing sustem that may alter munitions based on the target (Par. 0052: In some embodiments, different projectiles or other measures may be fired at, or otherwise delivered to, points of impact within targets, depending on such classifications of mapped locations).
It would have been obvious to one having ordinary skill in the art at the time the invention was fired to have modified Herskowitz such that there was a selection for a type of munition to be fired at the selected target, based on what type of target the selected target is, in view of Beckman, to obtain the desired result of providing a proper amount of force to the potential threat (i.e. lethal/non-lethal).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641